        Case 1:19-mc-00029-CRC Document 23 Filed 02/14/20 Page 1 of 1


                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


IN THE MATTER OF THE APPLICATION
OF THE ASSOCIATED PRESS; CABLE                )
NEWS NETWORK, INC.; THE NEW                   )         Case No. 19-mc-29
YORK TIMES CO.; POLITICO LLC;                 )
AND WP CO., LLC, d/b/a THE                    )
WASHINGTON POST FOR ACCESS                    )
TO CERTAIN SEALED COURT RECORDS

_________________________________

                             NOTICE OF WITHDRAWAL


       The United States of America by and through its attorney, hereby informs the Court that

Assistant United States Attorney AARON S.J. ZELINSKY is terminating their appearance in the

above captioned matter as co-counsel for the United States of America.


                                            Respectfully submitted,

                                            TIMOTHY J. SHEA
                                            United States Attorney
                                            D.C. Bar No. 437437



                                            By: /s/ Aaron Zelinsky
                                            Aaron S.J. Zelinsky
                                            Assistant United States Attorney
                                            Aaron.zelinsky@usdoj.gov
                                            555 4th Street, N.W.,
                                            Washington, DC 20530
                                            (410) 209-4985
